 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Aaron Raiser,                                        Case No.: 19cv1571-CAB-WVG
12                                       Plaintiff,
                                                          1) DISMISSING CIVIL ACTION
13                         vs.                            AS FRIVOLOUS AND FOR FAILING
                                                          TO STATE A CLAIM PURSUANT
14
     United States District Court for the                 TO 28 U.S.C. § 1915(e)(2)(B)(i), (ii);
15   Southern District of California, et al.,             2) DENYING MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
16                                    Defendants.         AND AS MOOT [Doc. No. 2]; AND
17                                                        3) DENYING MOTION TO FILE
                                                          ELECTRONICALLY AS MOOT
18
                                                          [Doc. No. 5]
19
20
21
22         Aaron Raiser (“Plaintiff”), filed this civil action against the United States District
23   Court for the Southern District of California, Chief Judge Larry Burns, Daniel Nanula, and
24   all non-judicial staff of this Court. [Doc. No. 1.] In the complaint, Plaintiff requests a court
25   order that judicial staff not be allowed to perform any work in another pending case
26   (19cv1295-AJB-JLB), and that only “a judge read Plaintiff’s filings, do the research and
27   draft the orders in that case.” [Doc. No. 1 at ¶32.]
28         Plaintiff did not prepay the civil filing fees required by 28 U.S.C. § 1914(a) at the

                                                      1
                                                                                   19cv1571-CAB-WVG
 1   time of filing; instead he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
 2   to 28 U.S.C. § 1915(a). [Doc. No. 2.]
 3   I.     Screening pursuant to 28 U.S.C. § 1915(e)(2)(B)
 4          A.      Standard of Review
 5          A complaint filed by any person seeking to proceed IFP is subject to sua sponte
 6   dismissal if it is “frivolous, malicious, fail[s] to state a claim upon which relief may be
 7   granted, or seek[s] monetary relief from a defendant immune from such relief.” 28 U.S.C.
 8   § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (holding
 9   that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v.
10   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e) not only permits,
11   but requires a district court to dismiss an in forma pauperis complaint that fails to state a
12   claim.”); see also Chavez v. Robinson, 817 F.3d 1162, 1167-68 (9th Cir. 2016) (noting that
13   § 1915(e)(2)(B) “mandates dismissal—even if dismissal comes before the defendants are
14   served.”). “When a case may be classified as frivolous or malicious, there is, by definition,
15   no merit to the underlying action and so no reason to grant leave to amend.” Lopez, 203
16   F.3d at 1128, n.8.
17                  B.     Plaintiff’s Complaint
18          Here, Plaintiff’s complaint clearly fails to state a claim upon which relief may be
19   granted because he is asking this Court to issue an order regarding how the work in another
20   case should be conducted. This Court knows of no authority for the proposition that one
21   district judge can order another district judge to handle a particular case in a particular
22   manner.1 Moreover, the relief Plaintiff seeks is unrealistic and frivolous, as judicial staff
23   work for and at the direction of the judges. Finally, judges and their staff are absolutely
24   immune from suit when performing judicial responsibilities. See In re Castillo, 297 F.3d
25   940, 947 (9th Cir. 2002), as amended (Sept. 6, 2002) (absolute judicial immunity is
26
27
     1
28    If Plaintiff objects to rulings made in 19cv1295-AJB-JLB, he should pursue his appellate rights in that
     case.

                                                         2
                                                                                           19cv1571-CAB-WVG
 1   afforded to judges for acts performed by the judge that relate to the judicial process);
 2   Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986)(“Judicial immunity applies
 3   ‘however erroneous the act may have been, and however injurious in its consequences it
 4   may have proved to the plaintiff.’ ” Id. (quoting Cleavinger v. Saxner, 474 U.S. 193
 5   (1985)); Mullis v. U.S. Bankruptcy Court for Dist. of Nev., 828 F.2d 1385, 1390 (9th Cir.
 6   1987)(“[c]ourt clerks have absolute quasi-judicial immunity from damages for civil rights
 7   violations when they perform tasks that are an integral part of the judicial process.”);
 8   Samuel v. Michaud, 980 F.Supp.1381, 1403 (D. Idaho 1996)(conspiracy allegations against
 9   federal clerks “precluded from suit by the doctrine of absolute quasi-judicial immunity).
10   Therefore, the complaint is frivolous and fails to state a claim.
11   II.   Conclusion and Order
12          Good cause appearing, the Court:
13         1)     DISMISSES this civil action, Raiser v. United States District Court for the
14   Southern District of California, 19cv1571-CAB-WVG, as frivolous and for failing to state
15   a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii);
16         2)     DENIES Plaintiff’s Motions to Proceed IFP as moot (Doc. No. 2, );
17         3)     DENIES Plaintiff’s Motion for Leave to Electronically File Documents [Doc.
18   No. 5] as moot;
19         4)     CERTIFIES that an IFP appeal of this Order of dismissal would not be taken
20   in good faith pursuant to 28 U.S.C. § 1915(a)(3). See Coppedge v. United States, 369 U.S.
21   438, 445 (1962); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (indigent appellant
22   is permitted to proceed IFP on appeal only if appeal would not be frivolous); and
23         5)     DIRECTS the Clerk of Court to enter a final judgment of dismissal in this
24   matter and to close the file.
25   Dated: August 28, 2019
26
27
28

                                                   3
                                                                              19cv1571-CAB-WVG
